Brown, J.,
dissents and votes to reverse the judgment, on the law, and to dismiss the indictment, in the following memorandum in which Harwood, J., concurs. As the majority indicates, since the jury acquitted the defendant of the weapons possession charges, it is apparent that the defendant was convicted of attempted murder on a theory of accomplice liability, rather than upon the theory that he actually fired any shots at the police officers. Given this premise, the evidence adduced was insufficient to establish beyond a reasonable doubt that the defendant shared the intent of his codefendant and aided him in the commission of the crime. The defendant’s mere presence at the scene at the time of the shoot-out is not sufficient to establish his guilt (People v McLean, 65 NY2d 758; People v La Belle, 18 NY2d 405), and *822his other conduct at the scene, that is, ducking down in the front seat of the car, is equivocal (see, People v Shanklin, 59 AD2d 588).
This case is indistinguishable from the case of People v Cummings (131 AD2d 865), recently decided by this court. The evidence adduced in Cummings established that the defendant was leaning forward in the rear passenger side of the vehicle. This court rejected the argument that the defendant’s leaning forward, rather than ducking, was sufficient circumstantial evidence from which to conclude that he was participating in a plan to shoot the victim, finding his conduct to be as consistent with innocence as with guilt. At bar, the defendant’s conduct in ducking when the shots were fired was even more indicative of an innocent motive than the conduct of the defendant in Cummings. Similarly, in People v Shanklin (supra), the court found evidence that the driver of a car leaned back in his seat when the police shouted freeze was insufficient to establish that he shared the intent of his passenger who fired shots at the police across the driver’s seat. Moreover, there was no evidence presented in the instant case that the defendant knew his codefendant possessed a gun (People v Welcome, 127 AD2d 717).
In sum, the evidence adduced was legally insufficient to establish the defendant’s guilt beyond a reasonable doubt.